  Case 17-15418       Doc 59    Filed 02/05/19 Entered 02/05/19 17:19:00          Desc Main
                                  Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ILLINOIS

 In re:                                         )
                                                )
 MONTALBANO, RENEE                              )   Bankruptcy Case No. 17‐15418 ABG
                                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                       CERTIFICATE OF SERVICE


       The undersigned certifies that on February 5, 2019 I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          MONTALBANO, RENEE
          6426 ANDOVER DRIVE
          GURNEE, IL 60031,

          Renee Montalbano
          18 Via DeLuna Drive
          #501
          Gulf Breeze, FL 32561

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          PBG Financial Services Inc
          666 Dunde Road
          Suite 401
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
 Case 17-15418      Doc 59     Filed 02/05/19 Entered 02/05/19 17:19:00   Desc Main
                                 Document     Page 2 of 2


        ILENE F. GOLDSTEIN
        900 Skokie Blvd
        Suite 128
        Northbrook, IL 60062

 1      PYOD, LLC its successors and assigns as assignee
        of Citibank, N.A.
        Resurgent Capital Services,PO Box 19008
        Greenville, SC 29602

 2      PYOD, LLC its successors and assigns as assignee
        of Citibank, N.A.
        Resurgent Capital Services,PO Box 19008
        Greenville, SC 29602

 3      Diane Schlecht
        c/o James T. Magee
        444 North Cedar Lake Road
        Round Lake, IL 60073

 4      U.S. Bank National Association
        Bankruptcy Department
        PO Box 108
        St. Louis, MO 63166‐0108

 5      Pluymert MacDonald Hargrove & Lee
        2300 Barrington Road, Suite 220
        Hoffman Estates, IL 60169



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562‐9595
Fax: (847) 564‐8402
